Title: To Thomas Jefferson from William C. C. Claiborne, 23 June 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Town of Washington June 23d. 1803
          
          The State of things in New Orleans continue in uncertainty. The Prefect is yet in that City; but not in the exercise of authority.
          A Vessel from Philadelphia, laden with military Stores, and destined for Fort Adams is now in the Mississippi;—It is said, the Prefect requested the Spanish Government not to permit this Vessel to pass New-Orleans, & was answered, that the free navigation of the Mississippi, was secured to the U. States by Treaty, and that their Flag should not be interrupted.
          It is also stated, (and I believe correctly) that there is no good understanding between the Prefect and the Spanish Officers at Orleans, and that the latter do not conceal their Chagrin at the Cession of Louisiana to France, and openly avow their friendly wishes for the Success of Mr. Monroe’s Mission.—
          In a former Letter, I expressed a wish, that you would permit me (in the Fall) to accompany Mrs Claiborne to Nashville—I must again renew this request, and ask leave of Absence for four or five Months, & if it should be granted me, I shall be enabled to pass a few Weeks with my friends in Tennessee, and to do myself the honor of paying my respects to you in person, at the City of Washington, in the course of the Winter.—
          It is now Sir, near two years since I landed at Natchez, & since I have had one Days respite from arduous public Duties, which required great confinement to an office, and much fatigue and anxiety of Mind.—I must confess that since relaxation from Business would be highly agreeable to my feelings, and could not be otherwise than beneficial to my Health, which altho’ not openly attacked, yet I find from the Warmth of the Climate & Confinement, it is in some degree impaired.—
          I think the duties of my office, may safely be committed to the Secretary for a few Months;—every thing is now tranquill in this quarter, and there is a prospect that it will remain so;—Should events however arise, which may make it necessary, I can remain at my post, or if absent, repair hither immediately.—
          I pray you to accept my best wishes for your Individual, Domestic & public happiness, & believe me to be—
          
          Dear Sir Your faithful friend & Mo. Obt. Servt.
          
            William C. C. Claiborne
          
        